DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 3/12/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered, for any item that has been lined through by the examiner. 
Non-Patent Literature Document Cite No. 8 is not in English.  Although the IDS includes mention that the cited document is “Cited in the Specification”, review of the specification shows the citation in the specification at page 2, lines 3-4, is a mere mention of the document’s bibliographic information, and not an explanation of its relevance. 

Specification
The disclosure is objected to because of the following informalities: 
Page 12, line 1: “Mathematical 1” appears instead of “Mathematical expression 1” 
Page 13, line 19: “Mathematical 2” appears instead of “Mathematical expression 2” 
 Page 14, line 20: “Mathematical 3” appears instead of “Mathematical expression 3” 
Page 16, line 14: “Mathematical 4” appears instead of “Mathematical expression 4” 
Page 16, line 15: “Equation (4) is incorrect, since both polar and angle azimuthal angle are denoted by the same symbol,                                 
                                    ϕ
                                
                            
Page 17, line 2: “Mathematical 5” appears instead of “Mathematical expression 5” 
Page 17, line 22: “Mathematical 6” appears instead of “Mathematical expression 6” 
Page 18, line 2: “an infinite product” appears, but the expression in equation (7) is clearly a finite product (since there is a finite number of microphones of which to take pairwise combinations) 
Page 18, line 5: “Mathematical 7” appears instead of “Mathematical expression 7” 
Page 18, line 9: “an infinite product” appears, but the expression in equation (7) is clearly a finite product (since there is a finite number of microphones of which to take pairwise combinations) 
Page 21, line 19: “a various kinds” appears instead of “various kinds” 
Page 25, line 19: “Mathematical 8” appears instead of “Mathematical expression 8” 
Page 26, line 12: “Mathematical 9” appears instead of “Mathematical expression 9” 
Page 27, line 16: “Mathematical 10” appears instead of “Mathematical expression 10” 
Page 28, line 14: “Mathematical 11” appears instead of “Mathematical expression 11”.  
Appropriate correction is required.

Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities: 
Claim 1, line 2: “a plurality of input signal acquisition unit” appears instead of “a plurality of input signal acquisition units” 
Claim 1, line 4: “cross-correlation function calculation unit” appears instead of “a cross-correlation function calculation unit” 
Claim 1, line 7: “envelope function extraction unit” appears instead of “an envelope function extraction unit” 
Claim 1, line 9: “combined envelope function calculation unit: appears instead of “a combined envelope function calculation unit” 
Claim 1, line 11: “estimated direction information generation unit” appears instead of “an estimated direction information generation unit” 
Claim 2, line 2-3: “conversion unit” appears instead of “a conversion unit” 
Claim 3, lines 2-3: “noise suppression unit” appears instead of “a noise suppression unit” 
Claim 5, line 3: “relative delay time calculation unit” appears instead of “a relative delay time calculation unit”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite cross-correlation function calculation, but only a single input signal is recited to which, apparently, the cross-correlation is to be applied.  The independent claims recite combined envelope function calculation, but only a single envelope function is apparently claimed to be extracted.  However, both cross-correlation and combining of functions require plural functions.  Consequently, it appears the inventors do not have possession of the claimed invention. 
The dependent claims do not include any further limitations to introduce additional functions for either the cross-correlation or the combining, and thus likewise fail to satisfy the written description requirement based on failure to possess the claimed invention/

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "a plurality of input signal acquisition unit acquiring a signal generated at a wave source, as an input signal" in lines 2-3, the limitation “cross-correlation function calculation unit calculating a cross-correlation function based on the input signal acquired by the input signal acquisition unit” in lines 4-6, the limitation “envelope function extraction unit extracting an envelope function based on the calculated cross-correlation function” in lines 7-8, the limitation “combined envelope function calculation unit calculating a combined envelope function by combining the extracted envelope function” in lines 9-10, and the limitation “estimated direction information generation unit generating estimated direction information about the wave source based on the calculated combined envelope function” in lines 11-13.  These limitations are each of the form Ai doing Bi, where Ai is not the claimed feature, but rather the limitation is directed to doing the claimed feature Bi.  the claim thus appears to be directed to the steps Bi, i.e., is a method claim, yet the preamble recites the claim as an apparatus claim.  This discrepancy renders claim 1 indefinite.  Claim 5 includes a similar ambiguity in lines 3-5.  It is noted that the ambiguity was not present in the previous version of the claims, because “means for” was included in those claims; it is further noted that amended language “unit for” (if such language captures Applicant’s intended invention) would address the above-noted ambiguity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645